DETAILED ACTION
This action is pursuant to the claims filed on January 8, 2021. Claims 1-23 are pending. Claims 19-23 are withdrawn. A first action on the merits of claims 1-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, ln. 14: “85 percent of a total area any one of the cross-sections” should be changed to –85 percent of a total area of any one of the cross-sections—to correct for grammatical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frewin et al. (hereinafter ‘Frewin’, U.S. Pat. No. 9,211,401), and further in view of Negi (U.S. PGPub. No. 2016/0220135).
In regards to independent claim 1 and claims 2-6, 9, 10,  and 11, Frewin discloses a neural interface device (neural implant 10 in Fig. 1), comprising: 
an implantable microelectrode body (implant 10), comprising: 
a neural interface probe (shank 12) including a thin film metal trace connected to an interface pad (interconnects coupled to the electrodes 14 as shown in Fig. 1), and an amorphous silicon carbide insulation (insulating layer consists of amorphous SiC is deposited over the shank and also forms the substrate 20, see col. 3, ln. 11-22) surrounding the thin film metal trace to form an outside surface of the neural interface probe the interface pad exposed to an ambient environment of the neural interface probe through an opening in the amorphous silicon carbide insulation, wherein: the probe has a rectangular cuboid shape (see Fig. 2d, each of the probes have rectangular cuboid shape when the insulating layer of amorphous SiC is deposited over the shank, col. 3, ln. 11-22). The probe of Frewin essentially consists of the three materials, thus meeting claim 10.
Furthermore, the cross-sections along the distal end of the shank 12 with no electrode or interconnects/electrical traces as shown in Fig. 1 comprises 100 percent of a total cross-sectional area of SiC insulation. Additionally, depending upon the number of electrodes and traces, which is contemplated by Frewin (col. 4, ln. 44-47), the ratio between the cross-sectional area of the 
While Frewin does disclose that the proximal end of the neural probe is in electrical contact and communication with a communication circuit along a connection body (proximal end of the probe comprises electronics 16 in Fig. 1), it is silent as to the specific structure of a plurality of electrical contact pad laterally separated and in directly connected to the traces as claimed. Furthermore, Frewin does not disclose the dimension of the neural probe, specifically, the cross-sectional area of less than about 100 microns2 or 50 microns2.
Negi discloses a neural probe (Fig. 1F) similar to that of Frewin comprising a cross-sectional area of approximately 150 microns2 ([0038]: cross-sectional area obtained by the depth dimension of about 15 microns and 10 microns wide). Alternatively, Negi further contemplates that the size of the neural probe can have any suitable shapes, geometries and dimensions ([0039], thus meeting claims 4 & 5). Furthermore, Negi discloses a plurality of interface pads (130 in Fig. 1F) that are exposed to ambient air and uncovered by any insulative layer in communication with a plurality of electrodes and interconnects (see Fig. 1F) so that the contact pads will eventually be in communication with electronics configured for signal processing, physiological monitoring and communication to external devices ([0043], [0047], thus meeting claim 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cross-sectional area of the probe of Frewin to be less than 100 microns2 or even 50 microns2 as doing so involves routine skilled in the art and a predictable result would ensue. The examiner notes that smaller probe reduces trauma to the tissue and further allows for localized physiological monitoring. Furthermore, incorporating a 2 (to prevent buckling/bending) as claimed in claim 2, the minimum area moment of inertia as claimed in claim 3, the elastic modulus of amorphous silicon carbide of about 300 GPa as claimed in claim 9.
In regards claim 7 and 8, Frewin/Negi combination further discloses that various metal components of a neural probe can be formed from gold, platinum, platinum-iridium alloys, iridium oxide, stainless steel, tungsten, titanium nitride (col. 1, ln. 64-col. 2, ln. 4) and the use of any of these conductive materials is well-known in the art. 
In regards to claim 13, Frewin/Negi combination further discloses providing telemetry unit configured for wireless communication between all the components of the neural prove including the electrode, interconnections and contact pads and a non-implanted recording/stimulating apparatus (col. 4, ln. 19-27). 
In regards to claim 17, Frewin/Negi combination further discloses that the implantable microelectrode body includes a plurality of the neural interface probes (see Fig. 2d).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frewin and Negi as applied to claim 11/1 above, and further in view of Vetter (U.S. Pat. No. 9,844,660).
In regards to claim 12, 
Vetter teaches connecting neural probes with a flexible ribbon cable (any one of the cables 1-4 as shown in Fig. 7) coupled to a neural probe for electrical communication with an electronic housing (col. 5, ln. 4-12). Furthermore, Vetter discloses a plurality of implantable microelectrode bodies stacked in a face-to-face orientation as shown in Fig. 4 with an insulative spacer structure (platform 76). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Frewin/Negi combination and incorporate the flexible ribbon cable to carry electrical signals from the interface pad to an external monitoring device as taught by Vetter and provide multiple electrode probes arranged as further taught by Vetter, thereby arriving at the claimed invention. Incorporating a ribbon cable for electrical communication with additional monitoring device is known in the art, and specifically, allows the neural probe to “float” with the brain during brain pulsation or brain shift (col. 5, ln. 4-12). Arranging the neural probes in an array-like manner with a platform or spacer structure is known in the art and this arrangement reduces the time and cost of manufacturing an electrode array.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frewin and Negi as applied to claim 11/1 above, and further in view of Honour et al. (hereinafter ‘Honour’, U.S. PGPub. No. 2007/0219551).
In regards to claims 14-16, Frewin/Negi combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Frewin/Negi combination fails to disclose an arrangement where each of the interface pads and its corresponding thin film metal trace are separated by a corresponding SiC layer or insulative layer. 
Honour teaches providing a plurality of think film metal traces and its corresponding interface pads on a single insulative layer in a catheter ([0098]). Alternatively, Honour teaches providing thin film metal traces and interface pads (traces 90 and 88) on different insulative layers with appropriate openings for electrical connections ([0099]-[0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arrangement of Freewin/Negi combination which provides the plurality of traces and its interface pads on a single SiC layer or insulative layer and provide a plurality of 
Response to Arguments
Applicant’s arguments, filed on January 8, 2021, with respect to the rejection(s) of claim(s) 1, 5-12 and 14-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freewin (previously cited) and Negi (U.S. PGPub. No. 2016/0220135).
With respect to the Applicant’s argument that amorphous silicon carbide insulation surrounding the thin film metal trace to form an outside surface of the neural interface probe is not provided by Freewin is unpersuasive. Freewin discloses that an insulating layer consisting of amorphous SiC is deposited over the electrodes (and its interconnections) and a portion of the insulating SiC is removed so as to only allow the electrodes to be in direct contact with the neural environment as doing so protects the electrical components such as the interconnects among other device circuitry from chemically harsh body environment (col. 3, ln. 8-22). Therefore, Applicant’s argument that Freewin’s SiC layer does not surround the electrodes 24 is not persuasive.
With respect to Applicant’s argument that Frewin does not disclose at least about 85 percent of a total area being composed of the amorphous silicon carbide layer 26 is unpersuasive. As explained in above office action, Freewin’s distal tip only consists of the silicon carbide layer and would provide for 100 percent of the total area of the cross section of the probe. As such, this argument is not persuasive. 
Applicant’s argument directed towards Vetter and Tabada and other secondary references are moot in view of newly cited references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/18/2021